 OTIS ELEVATOR COMPANY235Otis Elevator Company, a wholly owned subsidiaryof United Technologies and Local 989, Interna-tional Union, United Automobile, Aerospace &Agricultural Implement Workers of America.Case 22-CA-8507March 25, 1981DECISION AND ORDEROn November 29, 1979, Administrative LawJudge Irwin Kaplan issued the attached Decision inthis proceeding. Thereafter, Respondent and theCharging Party filed exceptions and cross-excep-tions, respectively, and briefs in support thereof.Respondent subsequently filed an answering briefto the Charging Party's cross-exceptions, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge to the extent consistent herewith, to modifyhis recommended remedy, and to adopt his recom-mended Order.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to bargain with the Union overits decision to relocate certain of its work and op-erations from its Mahwah, New Jersey, facility toits East Hartford, Connecticut, facility, and the ef-fects on unit employees resulting therefrom; by notfurnishing to the Union, upon request, informationadmittedly relevant to Respondent's decision to re-locate certain of its work and operations; and bybypassing the Union as the exclusive bargainingrepresentative of the unit employees and dealing di-rectly with certain of these unit employees con-cerning offers to transfer them from Mahwah toEast Hartford.Respondent urges numerous exceptions to theAdministrative Law Judge's conclusions, affirmedby us, that it failed to bargain concerning the deci-sion to transfer part of its engineering division, thatit failed to bargain in good faith concerning the ef-fects of the transfer on unit employees, that it de-clined to provide certain studies undertaken priorto its decision to effect its research and develop-ment reorganization, and that it bypassed theI The Board's discussion of Respondent's motion to reopen the recordand all subsequent responses is set out in its entirety in Appendix B.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.255 NLRB No. 5Union when it selected certain unit employees fortransfer.Thus, Respondent argues that its decision totransfer unit employees was only "one element of adecision to restructure Otis' entire research and de-velopment effort, and construct a new multi-milliondollar research and development center in Con-necticut." Respondent maintains that the magnitudeof its corporate reorganization and capital expendi-ture-of which the transfer of part of its engineer-ing division from Mahwah to East Hartford wasonly a part-removed this decision from the arenaof bargainable issues and rendered it a prerogativeof management. Respondent further maintains thatit satisfied its obligation to bargain with the Unionover the effects of the decision; that it was not re-quired either by law or by the applicable contractprovisions to consult with the Union before select-ing employees for transfer; and, finally, that theBooz-Allen study, as a comprehensive analysis ofthe engineering functions of Otis' North AmericanOperations, was not wholly relevant to the particu-lar determination with respect to the Mahwah em-ployees. 3The threshold question is whether Respondentwas required to bargain with the Union concerningits decision to transfer certain unit employees to anew facility in Connecticut. The record revealsthat, after United Technologies acquired Otis Ele-vator in 1975, a study4was conducted by Dr. Wil-liam M. Foley5which showed that much of theOtis engineering activity was diffuse and duplica-tive. The study apparently was undertaken becauseOtis had found that it was no longer competitivewith either the domestic or foreign elevator mar-kets not only with respect to sales, but also from aresearch and development aspect. Respondent'smanagement believed that the overall engineeringeffort would be strengthened if research and devel-opment were conducted closer to Otis' research al-ready ongoing in Connecticut and to other majorUnited Technologies development groups. Thus, inJuly 1977 the Otis research and developmentcenter, which had been located in Parsippany, NewJersey, was moved to East Hartford, where United3 Respondent also argues that, since its decision falls within the area ofmanagement prerogative, it is under no obligation to provide the Booz-Allen report. We include in our analysis the Cole report, which the Ad-ministrative Law Judge found, and we agree, was necessary and relevantinformation which the Union required in order to bargain concerning thedecision to transfer the unit employees, as well as the effects of the trans-fer on the unit.4It is not clear whether this study was part of the Booz-Allen reportor the Cole study (apparently undertaken by President Cole of Otis Ele-vator).s Dr. Foley had been deputy director of research for United Technol-ogies; and in 1977, 2 years after United Technologies acquired Otis Ele-vator, Foley became vice president of engineering for Otis.OTIS ELEVATOR COMPANY 235 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDTechnologies had a research and developmentcomplement of about 1,000 employees, some ofwhom were working on elevator-related problemsfor Otis.6In addition, since the research and devel-opment carried out by the Parsippany group (nowin East Hartford) sometimes overlapped with thefunctions of the Mahwah product improvementand product development groups, it was felt that aphysical merger of these groups would be benefi-cial to Respondent. Moreover, Respondent hadevaluated the Mahwah facilities, and had foundthem to be outdated and inadequate to the task ofcarrying on the kind of research and developmentcontemplated by Respondent. It was therefore de-cided that a new research facility would be built inConnecticut where the combined staffs could worktogether.7The record testimony reveals that thecost of the research facility would be between $2and $3-1/2 million. The plan did not contemplateany closing of the Mahwah site, which would con-tinue to house contract engineering8and data func-tions, as well as final drafting. There were, as ofDecember 1977-prior to any transfers-approxi-mately 350 employees at Mahwah, including indus-trial relations personnel.Although Respondent speaks in terms of a "com-prehensive restructuring and reorganization," therecord reflects that only about 17 employees trans-ferred to Connecticut from Mahwah,925-35 per-sons transferred from Parsippany to Connecticut,°and 1 supervisor went to Connecticut from Bloo-mington, Indiana. We are thus concerned with aphysical transfer of between 43 and 53 persons,only 17 of whom are unit employees, and thebuilding of a new research facility to which Re-spondent committed between $2 and $3-1/2 mil-lion.Respondent argues that these changes involvedsuch a substantial shift in Respondent's assets andoperations that bargaining about the decision totransfer the 17 unit employees would be a signifi-cant abridgment of Respondent's freedom to investits capital and manage its business. See, generally,International Harvester Company. 16 The Parsippany group numbered about 50 persons, although not allof them transferred to East Hartford.I The record does not specify whether any portion of the new facilitywould be used by other United Technologies employees.8 Contract engineering refers to that aspect of elevator design wherebyvarious components of the elevator system are chosen to fit the needs ofthe particular customer. Research and development involves the actualformulation and design of the various components themselves.9 Approximately 350 persons were employed at Mahwah, of whom 75were engineers.10 These employees are not represented by the Union."1 236 NLRB 712 (1978), on remand from the Ninth Circuit, DocketNo. 77-1349 (1977), for the purpose of receiving and considering addi-tional evidence. On a petition for enforcemnt of the Board's Order in theabove Supplemental Decision, the court denied enforcement of theBoard's Order insofar as it required the employer to bargain concerningWe disagree. We hold that bargaining with theUnion concerning the transfer of the 17 unit em-ployees would not have been a significant abridg-ment of Respondent's prerogative to carry on itsbusiness activities. While true that Respondentspent a fairly large sum of money to build its newresearch facility, this capital investment is not thetype of shift of assets which we have found to beoutside the scope of mandatory subjects of bargain-ing. The facts herein closely parallel the situationin International Harvester, which dealt with theissue of whether Harvester was legally entitled toremove unilaterally most of the fleet account workas well as the job classification of fleet account ex-ecutive from the duly certified bargaining unit. TheBoard in that case held that respondent's actionsdid not involve the "termination, relocation, liqui-dation, closure, or sale of any of Respondent's ac-tivities, nor did it involve the sale of assets, basiccapital reorganization, or significant investment orwithdrawal of capital by Respondent."12Thus, inthe case under consideration, Respondent consoli-dated its research and development function in onelocation-hardly a major corporate reorganiza-tion.'3 And while building the research center in-volved the investment of $2 or $3 million, this in-vestment did not signal any change in the directionof Respondent's activities or in the character of itsenterprise. Respondent continues to design andmanufacture elevators, as it has always done, albeitwithin modernized facilities and with a perhapsmore expeditious arrangement of its research anddevelopment personnel. Thus, Respondent has not,in our view, undergone a basic capital reorganiza-tion whereby it has conveyed any portion of itsassets or operations to some other entity. Neither isthere an evidence that Respondent has terminatedany of its activities or liquidated any of its holdingsin achieving its objectives.We therefore find that Respondent was obligatedto bargain with the Union concerning its decisionto transfer certain of its unit employees from theMahwah facility to East Hartford.'4its decision to alter its marketing structure, but granted enforcement ofthat portion of the Board's Order requiring the employer to bargain con-cerning the effects of its decision. N.LR.B. v. International HarvesterCompany, 618 F.2d 85 (9th Cir. 1980). The Board issued its initial Deci-sion and Order in this case at 227 NLRB 85 (1976).12236 NLRB 712.13 Indeed, as noted supra, only 43-53 employees were affected out ofthe entire North American operations of Otis, only 17 of whom were unitemployees." We also agree with the Administrative Law Judge that Ozark Trail-ers. Incorporated and/or Hurco Equipment Company and/or MobilefreezeCompany, Inc., 161 NLRB 561 (1966), is applicable to the facts herein.See also First National Maintenance Corp., 242 NLRB 462 (1979),wherein the Board ordered an employer to bargain over its decision todiscontinue a portion of its operations, when that discontinuance did notContinued OTIS ELEVATOR COMPANY237We also hold that Respondent failed to bargainin good faith with respect to the effects of its deci-sion to transfer certain of its unit employees. Whilewe agree with the Administrative Law Judge'srationale and his citation of Ozark Trailers, Inc.,supra, concerning Respondent's failure to bargainover "effects," we are also of the opinion that themanner in which Respondent conducted itselfduring discussions with the Union after the reorga-nization announcement amounted to "take it orleave it" bargaining by Respondent. Thus, therecord reveals that Respondent refused to providenecessary and relevant information that wouldhave enabled the Union to bargain intelligentlywith Respondent.'5Moreover, Respondent dealtdirectly with those employees it wished to transfer.Thus, the Union sitting at the "bargaining table"was never certain about what actions Respondentwas taking in effecting its reorganization; norwould Respondent commit itself to a timetable foralter the nature of its business nor substantially affect its total size; en-forcement granted 627 F.2d 596 (2d Cir. 1980).Is The colloquy which occurred at the April 27, 1978, meeting is illus-trative:U: Does Booz Allen give a definition of Central Engineering?C: Not specifically. Our interpretation of Central Engineering isthe Mahwah Engineering Center.U: You mean that when they are talking about Central Engineer-ing they are not talking about centralizing all of engineering to onelocation?C: No. We do not believe that that is what they are talking about.The concept of a central engineering location may be the genesis ofthe term "Engineering Center."U: Again, you say that the report has no definition of what theymean by Central Engineering?C: Without going to the original report, on which the summary isbased, we would not be able to tell you.U: We ask that you please do that and, if it is defined somewherein the report, we would like to know what the definition is.C: OK. We will review the report and try to find that definitionfor you.U: When Booz Allen says geographically separate, what do theymean?C: If you are asking if Booz Allen explained where the engineer-ing groups ought to be, the answer is no. However, they did feelthat there was a need for them to be geographically separate. Per-haps in light of the acquisition of Otis by UT, there was a realizationthat with the UT Research Center in Hartford and with other UTlocations in the greater Hartford area, there would be a potentialsynergy with these other locations.(THE COMPANY CONTINUED TO READ. THEY READ THESECTION ENTITLED "PEOPLE AND FUNCTIONS TRANS-FERRED TO CENTRALIZE ENGINEERING," MARKED AT-TACHMENT L.D.)C: After reading this section there is a contradiction, it appears,between the definition of central engineering used here and the defi-nition used earlier on. In this case central engineering could be inter-preted to mean all those engineering elements that report to BillFoley. This, of course, is one of the problems you run into when youhave outside consultants in to look at a company. They may not befully familiar with all the nuances of meaning contained in differentphrases. [G.C. Exh. 3B.]As is obvious from the above, Respondent did not come to the bargain-ing table prepared to set out a reasoned presentation of its positionanticipated changes in the bargaining unit." As aresult of its uncertainty concerning what changeswould occur, and when any changes would takeplace, the Union submitted its "Partial List of De-mands" some 9 months after Respondent's an-nouncement of its plans. Respondent made noformal counterproposals, and, in fact, rejected out-right almost all of the Union's demands. Indeed,Respondent's answer to the Union's demands wasthat it was disappointed with what the Union pre-sented, and that it had hoped that the Union wouldhave submitted a request more closely aligned withwhat Respondent wished to accomplish. It thus be-comes clear that Respondent engaged in a kind of"take it or leave it" bargaining, whereby Respond-ent would agree to clarify its actions "after thefact," but where meaningful bargaining seemed tohave no place in Respondent's grand design. "Thus, and for the reasons set forth by the Adminis-trative Law Judge, we find that Respondent failedto bargain over the effects of the transfer on unitemployees.For the reasons set out supra, and in agreementwith the Administrative Law Judge, we also findI' The Union had been promised a table of organization by April 27,1978, which would give them an idea of Respondent's plans with respectto Mahwah. The following colloquy occurred:U: We won't be in a position until after our meeting with Dr.Foley to make a judgment as to how extensive your commitment isto Mahwah. His new organization will tell us how strong the com-mitment is. We wish the meeting were scheduled sooner.C: We certainly hope to have that meeting before June but wehave to be fair to Dr Foley. There is an awful lot going on rightnow.U: You have caused us a problem here, we have already reportedto the membership that we would have a table of organization afterthis meeting.C: We apologize for that, it was our good faith intent to have thetable of organization available today. However, as we explained ear-lier, the decision was made to hold off until the whole package couldbe more solidified.U: We are afraid you will be making organizational changes be-tween nowv and our next meeting that we will not be aware of.C: You have our assurance that no organizational announcementswill be made, nor will any be acted upon between now and the nextmeeting if they affect you and your members. Except, of course, forthose that have already been mentioned to you. Mickey is at thispoint in time working on specifying changes which should have apositive affect [sic on your bargaining unit. You are probably awareof most of the details already. There may be some more dribbles ofchanges that result from them.U: That is our fear, some of these dribbles can be embarrassing ifwe do not know them. [G.C. Exh. 3 B.]The record reveals that a table of organization was not presented to theUnion until January 31, 1979, 10 months after its promised date of publi-cation.Although Respondent, at the hearing, represented that the "minutes"were not verbatim transcripts, it is clear that they reflect the substance ofthe discussions1i See Endo Labororiei. Inc., 239 NLRB 1074 (1978), where theBoard held that the respondent, during its contract negotiations, came tothe bargaining table with a new benefit package that it wished to imple-ment in oro, and about which it was unprepared to negotiate-either interms of providing the union with information about the contents of thepackage, or engaging in any "give and take" with respect to the imple-mentation of its provisionsOTIS ELEVATOR COMPANY 237~~~~~~~~~~~~~~~~ 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Respondent violated Section 8(a)(5) and (1) ofthe Act by dealing directly with the unit employ-ees concerning the transfers to Connecticut; and,further, that Respondent violated Section 8(a)(5)and (1) of the Act by refusing to furnish to theUnion, upon its request, copies of the Booz-Allenand Cole reports on which Respondent relied inmaking its decision to transfer certain of the unitemployees. I8AMENDED REMEDYWe agree with the provisions of paragraphs 1through 5 of The Remedy section in the Adminis-trative Law Judge's Decision, and shall order Re-spondent to comply therewith.'9The Administrative Law Judge provided in para-graph 6 of his recommended remedy that the em-ployees, including one chemist and "approximatelyfour other non-engineer unit employees," whowere laid off as a result of Respondent's "decision"receive backpay with interest. The record is notclear, however, whether the classification of"chemist" is included in the bargaining unit herein.In addition, and as the Administrative Law Judgerecognized, the record does not specify the totalnumber of employees laid off as a result of Re-spondent's "decision," whether they are part of thebargaining unit herein, and the dates of their re-spective layoffs. Accordingly, we defer such deter-mination to the compliance stage of this proceed-ing.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Otis ElevatorCompany, a wholly owned subsidiary of UnitedTechnologies, Mahwah, New Jersey, and EastHartford, Connecticut, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-s Respondent argues that, as comprehensive analyses of the engineer-ing functions of Otis' North American operations, the reports were notwholly relevant to its decision to transfer certain of the Mahwah unit em-ployees. We note, however, that Respondent, in support of its positionthat its decision herein is a prerogative of management, also maintainsthat the transfer of certain of the Mahwah employees was "one elementof a decision to restructure Otis' entire research and development effort,"and strenuously argues that this decision involved a major corporate re-structuring."I Member Jenkins finds merit in the Charging Party's contention thatRespondent must return the bargaining unit to the status quo ante; and, inaddition to ordering Respondent to bargain with the Union concerningthe decision to transfer part of its Mahwah. New Jersey. operations toEast Hartford, Connecticut, he would order Respondent to restore itsMahwah facility and operations to their pretransfer status.tached notice is substituted for that of the Adminis-trative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to bargain col-lectively in good faith with Local 989, Interna-tional Union, United Automobile, Aerospace &Agricultural Implement Workers of America,as the exclusive representative of our employ-ees in the appropriate unit set forth hereinbe-low concerning the decision to transfer andconsolidate certain of our engineering oper-ations, including unit work, from our Mahwah,New Jersey, facility to other facilities, includ-ing our facilities in Connecticut, and the ef-fects of said decision to transfer and consoli-date our unit employees. The appropriate unitis:All classifications of employees employed inour Engineering Division located inMahwah and Harrison, New Jersey, andYonkers, New York, in the classificationsdescribed in Appendix A of the collective-bargaining agreement effective April 1,1977, to March 31, 1980, but excluding non-technical, secretarial, clerical employees notdescribed in Appendix A, maintenance em-ployees, guards and supervisors as defined inthe Act.WE WILL NOT further transfer and consoli-date unit jobs and transfer unit employees inconjunction therewith without first bargainingin good faith with the Union.WE WILL NOT, upon request, fail and refuseto provide the Union with relevant informa-tion such as the Booz-Allen and Cole reports,so as to enable the Union to bargain.WE WILL NOT fail and refuse, upon request,to permit the Union an opportunity to bargainabout the basis on which employees are to begiven the opportunity to transfer from ourMahwah, New Jersey, facility to other of ourfacilities in Connecticut and on the identity ofthe employees selected for transfer interviews.WE WILL NOT bypass the Union as the ex-clusive bargaining representative of the em-ployees in the unit described above, and dealdirectly with employees concerning theirtransfer and the transfer of unit work from our OTIS ELEVATOR COMPANY239Mahwah, New Jersey, facility to our unrepre-sented facilities in Connecticut.WE WILL NOT in any like or related mannerinterfere with the Union's exercise of its rightsto bargain collectively, or interfere with, re-strain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 ofthe National Labor Relations Act, as amended.WE WILL, upon the Union's request, bargaincollectively with the Union as the exclusivebargaining representative of our employees inthe appropriate unit with respect to wages,hours, and other terms and conditions of em-ployment.WE WILL, upon the Union's request, bargainwith the Union concerning our decision totransfer and consolidate unit work fromMahwah, New Jersey, to other of our facilitiesin Connecticut and the effects on unit employ-ees resulting therefrom.WE WILL, upon the Union's request, furnishit relevant information, such as the Booz-Allenand Cole reports, needed to enable the Unionto bargain.WE WILL, upon the the Union's request, bar-gain with the Union about the basis on whichour employees in the appropriate unit are to begiven the opportunity or required to transferto our facilities in Connecticut and on theidentity of these employees.WE WILL give the transferred employees anopportunity to continue to perform their unitwork in Connecticut pending bargaining, butall other unit work is to be returned to theMahwah facility.WE WILL establish a preferential hiring listfor laid-off employees and, if operations are re-sumed at Mahwah or anywhere in theMahwah area, at that time we will offer rein-statement to those employees and bargain withthe Union upon request.WE WILL pay the laid-off employees theirnormal wages, plus interest.OTIS ELEVATOR COMPANY, AWHOLLY OWNED SUBSIDIARY OFUNITED TECHNOLOGIESAPPENDIX BOn January 11, 1980, Respondent filed a motion toreopen the record for the "limited purpose of includingtherein [certain] ... additional ... exhibits," whichwere attached to its motion. These exhibits, which Re-spondent numbered 6 through I1, included two press re-leases dated April 14 and September 19, 1977, as well asexcerpts from four "Otis Bulletins" dated April/May1977, May 1978, October 1979, and January 1980. Re-spondent's stated basis for its motion is that the profferedexhibits would show that the Administrative Law judge"obviously misapprehended the corporate structure ofOtis Elevator Company and the scope of the engineeringdivision restructuring which was described in the testi-mony of the Company's witnesses. In addition, he ap-peared not to credit the testimony of the company wit-nesses with respect to the fact and the extent of the capi-tal expenditures made by the Company to effect the re-organization in question." Subsequent to Respondent'smotion to reopen the record, the General Counsel andthe Charging Party filed, on February 4 and 15, 1980, re-spectively, oppositions thereto. On February 15, 1980,the Charging Party filed, in addition to its opposition, acountermotion requesting that the Board receive theCharging Party's proffered Exhibits I through 6, condi-tional upon the Board's granting Respondent's motion toreopen the record. Respondent then filed an oppositionto the Charging Party's "conditional" countermotion.In addition to its opposition and countermotion, theCharging Party, on February 15, 1980, filed a motion tostrike portions of Respondent's brief in support of its ex-ceptions. Those portions of Respondent's brief which arethe subject of the Charging Party's motion are as fol-lows:(1) All portions which refer to exhibits designatedRespondent's Exhibits 6 through 11, sought to beincluded in the record by means of Respondent'smotion to reopen, discussed, supra, and(2) Respondent's assertion that the Booz-Allenreport is part of the record in this proceeding, andall references to that report appearing in Respond-ent's brief.Respondent then filed, on February 20, 1980, an opposi-tion to the Charging Party's motion to strike portions ofRespondent's brief; and Respondent filed on that samedate a motion to supplement the record, to which theCharging Party filed an opposition on February 25, 1980.As is apparent from a review of the documents beforeus, this "war of paper" was sparked by Respondent's ini-tial motion to reopen the record. Respondent's profferedExhibits 6 through 9 were available to Respondent at thetime of the hearing (February 5 and 6, 1979), and forwhatever reasons considered by Respondent these docu-ments were not offered at that time. The remaining prof-fered Exhibits 10 and 11 were published subsequent tothe hearing. As set out supra, the gravamen of Respond-ent's motion is that the Administrative Law Judge, inreaching his findings and conclusions, "misapprehended"certain evidence, and, further, that the AdministrativeLaw Judge failed to resolve certain issues of credibilityin a manner favorable to Respondent. We note at theoutset that the purpose of a hearing is to give all partiesan opportunity to present such evidence that will allowan administrative law judge to make certain findings offact. The responsibility of "making a record" supportingone's position not only devolves upon the parties, butparticularly devolves upon them during the hearing andbefore the record is closed. Thus, it is then that eachparty must make its own judgment as to whether it hasOTIS ELEVATOR COMPANY 239 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresented the best possible case, so that, in the event of apossible "misapprehension" or adverse credibility resolu-tion by an administrative law judge, the requisite evi-dence has already been placed in the record so as toallow the Board to consider a party's legal arguments onappeal. The effect of our granting Respondent's motionto reopen the record would be to have the record remainopen indefinitely, giving the parties the option of pre-senting additional evidence in the event of an adversefinding by the Administrative Law Judge. Moreover, theevidence proffered by Respondent in its attempt to clari-fy the Administrative Law Judge's "misapprehension,"and to reverse his "apparent" credibility resolutions, is inthe form of Respondent's own press releases and its in-ternal "house" publication. Our admission of such clearlyself-serving documents at this stage of the proceedingwould deny the other parties the opportunity to engagein voir dire or cross-examination. Accordingly, Respond-ent's motion to reopen the record is denied. Thus, wefind it unnecessary to pass on the oppositions to Re-spondent's motion. In addition, and for the same reason,we find it unnecessary to pass on the Charging Party'scountermotion, nor is it necessary for us to pass on Re-spondent's opposition to the Charging Party's counter-motion.There remains for our consideration the ChargingParty's motion to strike portions of Respondent's brief insupport of its exceptions and Respondent's oppositionthereto, as well as Respondent's motion to supplementthe record and the Charging Party's opposition. TheCharging Party moved to strike those portions of Re-spondent's brief which referred to, and quoted from, theBooz-Allen report, a study on which Respondent reliedin deciding to restructure its engineering division, andwhich Respondent refused to provide to the ChargingParty upon its request. The nub of the dispute raised bythe Charging Party's motion is its contention that thequoted portions of the Booz-Allen study are not part ofthe record, and that Respondent's position is and hasbeen that the Charging Party is not entitled to the study,either in part or in whole. Respondent's opposition setsout four reasons for including a portion of the disputeddocument in the record: (1) Respondent's own copy ofG.C. Exh. 3B (Respondent's minutes of the April 27,1979, negotiating session) included the attachments (por-tions of the Booz-Allen study read at the meeting), thusimplying that their omission from the official record wasinadvertent; (2) the attachments are an integral part ofthe exhibit; (3) that when the minutes were introducedby the General Counsel there was no representation thatany part of the minutes was being withheld; and (4) acompany representative verified to Respondent's counselthat the now-disputed attachments were part of the offi-cial record. A review of G.C. Exh. 3B reveals that theBooz-Allen study was a subject of discussion betweenthe Charging Party and Respondent at the April 27meeting, and that one of Respondent's representativesnoted that he had with him "some excerpts from the[Booz-Allen] summary report made to management. Wethink it would be appropriate to run through some spe-cific quotes from the report that will give you an insightinto some of the elements of the decision to relocate."Respondent then recognized that the Charging Party hadalready requested a copy of the study; and, in fact, thatrequest was specifically renewed at the April 27 meeting.Respondent's answer was that it considered the study tobe an internal company document and that it would notbe released to the Union (the Charging Party herein). Al-though Respondent agreed to read aloud portions of the"Executive Summary" of the Booz-Allen study, it wouldnot even allow the Union to tape record those portions;nor would it provide written copies of the portions readloud. It thus stretches the bounds of credibility to claim,as Respondent apparently does, that it wished to makepart of a public record portions of a summary of thereport which it repeatedly refused to provide to theUnion during their discussions. Moreover, the record re-flects that General Counsel's Exhibit 3B, along with theremainder of the "minutes" of the meetings, was pro-vided at the hearing by Respondent at the request of theGeneral Counsel, although it is not certain whether Re-spondent produced them pursuant to a subpena. Theplain fact is, however, that the documents referred to,and quoted from, in Respondent's brief in support of itsexceptions, which Respondent now submits in its motionto supplement the record, are not part of the officialtranscript. In addition, the copies of the documents pro-vided to us as part of Respondent's motion show clearlythat these documents have been edited. Admission of theproffered documents at this time would be to deny theGeneral Counsel and the Charging Party the opportunityfor cross-examination with respect to the substance ofthese documents, and would deny those parties voir direexamination as to their authenticity and the manner inwhich they were prepared. Accordingly, we deny Re-spondent's motion to supplement the record, and grantthe Charging Party's motion to strike the portions of Re-spondent's brief which quote from the Booz-Allen study.We also grant the Charging Party's motion to strikefrom Respondent's brief any references to, or quotationsfrom, Respondent's proffered Exhibits 6 through 11, aswe have already denied Respondent's motion to reopenthe record so as to allow for their admission into evi-dence. In light of the above, we find it unnecessary topass on the Charging Party's opposition to Respondent'smotion to supplement the record.Respondent filed with the Board, on February 20,1980, a motion to strike "Brief in Support of the Deci-sion of the Administrative Law Judge on behalf of Gen-eral Counsel" and a memorandum in support thereof.Respondent argues that pursuant to Section 102.46 of theNational Labor Relations Board Rules and Regulations,Series 8, as amended, a brief in support of the Adminis-trative Law Judge's Decision must have been filedwithin the same time limit as is permitted for the filing ofexceptions-in this instance, January 11, 1980. Respond-ent also points out that the General Counsel requested,and was granted, an extension of time until February 8,1980, to file an answering brief to Respondent's excep-tions, and that no such brief was filed within that time.The Board's records reflect that the General Counsel, onFebruary 7, 1980, filed a document entitled "Brief inSupport of the Administrative Law Judge." OTIS ELEVATOR COMPANY241We note that, although the General Counsel did nottechnically comply with Section 102.46(a) of the Rulesand Regulations, his brief in support of the Administra-tive Law Judge's Decision qualifies as an answeringbrief, and, as such, was timely filed pursuant to Section102.46(d). Respondent argues that the General Counsel'sbrief does not meet the requirements of the Rules andRegulations for an answering brief since it does not spe-cifically refer to any of Respondent's exceptions. Wepoint out, however, that Section 102.46(d) does not re-quire such specificity, but merely states, inter alia, thatthe brief "shall be limited to the questions raised in theexceptions and in the brief in support thereof." The doc-ument filed by the General Counsel is clearly in compli-ance with that requirement, as well as the remaining re-quirements of that section. Also, we are mindful of thefact that the Rules and Regulations, Section 102.121,specify that they "shall be liberally construed to effectu-ate the purposes and provisions of the Act." Further-more, the decision to allow receipt of such a brief, underthese circumstances, is a procedural step and as such iswithin the discretion of the Board. Finally, Respondenthas failed to show that it was prejudiced by our receiptof the General Counsel's brief. We therefore concludethat the purposes of the Act are best effectuated by ac-cepting the General Counsel's brief, and we find nomerit in Respondent's contention that the brief is improp-erly before the Board. See, generally, Holly Manor Nurs-ing Home, 235 NLRB 426 (1978).DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge: This casewas heard in Newark, New Jersey, on February 5 and 6,1979.The underlying charge was filed on June 7, 1978, byLocal 989, United Automobile, Aerospace and Agricul-tural Implement Workers of America, herein called theUnion. The complaint and amended complaint issued onJuly 27 and December 27, 1978, respectively, alleging inessence that Otis Elevator Company, a wholly ownedsubsidiary of United Technologies, herein called Re-spondent, violated Section 8(a)(5) and (I) of the NationalLabor Relations Act, as amended, herein called the Act,by refusing to bargain with the Union over its decisionto relocate certain of its work and operations from itsMahwah, New Jersey, facility to its East Hartford, Con-necticut, facility and the effects on unit employees result-ing therefrom. Further, it is alleged that Respondent in-dependently violated Section 8(a)(5) and (1) of the Actby not furnishing the Union, on request, information ad-mittedly relevant to Respondent's decision to relocatecertain of its work and operations. Still further, it is al-leged that Respondent independently violated Section8(aX5) and (I) of the Act by bypassing the Union as theexclusive bargaining representative for certain employeesemployed at Respondent's Mahwah, New Jersey, facilityand dealing directly with said employees concerningoffers to transfer them to East Hartford, Connecticut.Respondent filed an answer dated September 6, 1978,and a further answer dated January 4, 1979, to the com-plaint and amended complaint respectively conceding,inter alia, jurisdictional facts but denying all allegationsthat it committed any unfair labor practices. While Re-spondent admits that it did not bargain vis-a-vis the "deci-sion," it contends that it was not under any obligation todo so. On the other hand Respondent admits that it wasobligated to bargain with the Union concerning the ef-fects of its decision on bargaining unit employees and inthis regard it asserts that it met said obligation.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after careful consid-eration of the post-trial briefs, I find as follows:FINDINGS OF FACTI. JURISDICTIONRespondent, Otis Elevator Company, a wholly ownedsubsidiary of United Technologies, is a New Jersey cor-poration engaged in the manufacture, research, develop-ment, sale and distribution of elevators and related prod-ucts. In connection with producing the aforenoted prod-ucts, the Respondent owns and operates a number offacilities including a facility in Mahwah, New Jersey.During the preceding 12 months and at all other timesmaterial herein, Respondent has derived revenue inexcess of $50,000 in connection with its business oper-ations at its Mahwah facility directly from points outsidethe State of New Jersey. Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONRespondent admits and I find that Local 989, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. SettingIn 1975 United Technologies Corporation (herein alsocalled United) acquired Otis Elevator Corporation(herein also called Otis) by which transaction Otisbecame a wholly owned subsidiary of United. Dr. Wil-liam Foley, Otis' vice president of engineering for itsNorth American operations (herein also called NAO),testified that, at the time of the takeover, Otis' engineer-ing activity was "very diffuse." For example, researchand development were principally handled at Otis' Par-sippany, New Jersey, facility, with a staff of approxi-mately 50 individuals. Some of this work however wasassertedly duplicated by employees employed at Otis' en-gineering center in Mahwah, New Jersey. Additionally,overlapping engineering activity was carried out in Bloo-mington, Indiana; Yonkers, New York; Denver, Colora-do; and Canada and these facilities together with theabove-noted New Jersey facilities made up Otis' NorthAmerican operations. United already had a major re-search and development center with approximately 1,000employees in East Hartford, Connecticut.OTIS ELEVATOR COMPANY 241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing recommendations by a consulting firm(Booz-Allen & Hamilton) and after its own review ofOtis' engineering operations, United's board of directorsdecided to centralize Otis' research and development op-erations with the parent corporation's facilities in andaround the Hartford, Connecticut, area. According toDr. Foley by the time the aforementioned decision wasmade there were already a comparable number of em-ployees employed in the East Hartford research centerservicing Otis on elevator-related problems as employedin the research center in Parsippany. Thus, in thesummer of 1977, United closed Otis' Parsippany facilityand moved the engineering operations therefrom to EastHartford, Connecticut, in close proximity to United's re-search center. Organizationally, however, Otis' employ-ees continued to maintain its separate identity.In October 1977, Robert Cole, president of NAO, ap-proved Dr. Foley's recommendation to move and mergethe product improvement group from Mahwah, NewJersey, with the research and development organizationin East Hartford because, inter alia, assertedly there wasa substantial overlapping of functions. Dr. Foley furtherrecommended and obtained approval from the board ofdirectors to build a suitable research and developmentcenter for Otis' employees in the Hartford area. Dr.Foley testified that construction on the building, a three-story structure with laboratory facilities, had alreadybegun involving a capital investment of "something overtwo million (dollars)" and is expected to be operationalin September 1979. Further, construction of a test towerwith an estimated cost of $1-1/2 million is expected al-though the final design had not yet been approved at thetime of the hearing. The site for these facilities is in Far-mington, Connecticut, immediately adjacent to the NAOheadquarters building.On December 2, 1977, Dr. Foley informed union offi-cials in Mahwah' of Respondent's decision to consoli-date and restructure Otis' engineering functions. Theprincipal changes which Dr. Foley announced on thatoccasion appear in a "Summary of Changes" (G.C. Exh.4) which he handed the union officials and which read inits entirety as follows:Summary of ChangesProduct Imrpovement Group organizationallytransferred from Mahwah to Hartford immediately.Works Engineering Function organizationally trans-ferred from Mahwah to Hartford immetiately.Two permanent engineering facilities after July,1979.' The Union has long been the exclusive bargaining representative fora unit of professional and technical employees in Respondent's engineer-ing division, which is headquartered in its engineering center at Mahwah,New Jersey, but also encompasses a small number of employees whospend most of their time at Respondent's Harrison, New Jersey, and Yon-kers, New York, facilities. In December 1977, there were approximately274 bargaining unit employees. The most recent collective-bargainingagreement by its terms is effective from April 1977 until March 31. 1980.See Resp. Exh. 1.Research & Development Center in Hartford-Research, Development, Product Engineering,and Improvement, Testing & Cost Reduction.Engineering Center in Mahwah-Contract Engi-neering, Final Drafting, Data Handling, Data Re-lease and Worldwide Engineering Data Distribu-tion.Dr. Foley pointed out that while "organizationally"certain changes were effective immediately the physicalchanges "will be much more prolonged." Thus he ex-plained that he expected to transfer 15 employees fromMahwah to East Hartford over a 5-month period andthat these individuals would be notified within the next 8weeks. Further, he revealed that, in July 1979, NAOwould house the East Hartford staff of the product re-search and development center in a new facility in theHartford area and some of the engineers from the prod-uct improvement group in Mahwah would move to thenew site at that time. Dr. Foley advised the Union thatthe individuals selected to transfer to the new facilitywould be notified by January 1979. The Union's officialsasked for additional time to digest Dr. Foley's statementsbefore responding thereto.2The parties met next on January 17, 1978.3 LocalUnion President and Vice President Robert Kushnir andAllen Newell, respectively, appeared on behalf of theUnion with Respondent represented by J. J. Cronin,manager of industrial relations, and Personnel ManagerJohn Galligan. At the outset the union officials handedCronin a letter addressed to him and signed by Kushnir,(G.C. Exh. 5), the body of which in its entirety reads asfollows:The Company has advised us that members ofmanagement will be approaching certain membersof the bargaining unit to discuss possible job oppor-tunities at locations other than Mahwah. Please beadvised that all such contacts must be made throughthe Local Union so that our contractual and bar-gaining rights can be maintained. Should any at-tempts to bypass the bargaining agent occur theUnion will be forced to file an Unfair LaborCharge.Cronin rejected the request to refrain from bypassingthe Union and negotiating directly with employees con-cerning job transfer opportunities as set forth in the letterabove on the basis that these employees "were being of-fered non-bargaining unit positions." On January 25, Re-spondent first contacted (unilaterally selected) engineersemployed in Mahwah and, in the absence of any unionrepresentative, explained the transfer program and of-fered them jobs in East Hartford. On that day and thefollowing day of the 13 engineers who were offeredtransfer opportunities, approximately 11 accepted includ-ing I who accepted a transfer to a supervisory position.I Dr. Foley's presentation to the union officials was later that daygiven separately in a speech to rank-and-file employees and to the super-visory staff. See G.C. Exh. 2.3 All dates hereinafter refer to 1978 unless otherwise indicated, OTIS ELEVATOR COMPANY243(See G.C. Exhs. 6 and 7.) In addition, five supervisorsemployed in Mahwah were offered and accepted trans-fers to East Hartford.The parties met again on January 26. On this occasionNewell asked Cronin whether Respondent was preparedto negotiate "the entire thing" and specifically referredto "transfer of engineers" and "technicians being laidoff." With regard to layoffs, Cronin responded that theCompany was not going to lay off anyone at that timeand advised Newell that, when layoffs did occur, "[theUnion] would be notified in accordance with [the] con-tract." Insofar as bargaining over the transfer of the en-gineers, Cronin refused for the same reasons he had ex-pressed at the previous January 17 session, to wit, thatRespondent was not obligated to do so because the indi-viduals involved in the transfer would be employed innonunit positions.At the next session held on February 23, Newell askedCronin whether the Company would negotiate threeitems: () the decision to relocate, (2) the impact on unitemployees resulting from said decision, and (3) recogni-tion at the facility in Connecticut. Newell testified thatCronin (who did not testify) stated that "there will be nonegotiations" on any of these issues.4By letter dated February 28, Thomas Bouchard, vicepresident of personnel and industrial relations, wrote toUnion President Kushnir, in essence certifying the issuesthat the union officials placed before Cronin at the Feb-ruary 23 session and invited Kushnir to contact him toarrange a meeting to discuss "the impact of the Compa-ny's decisions." (Resp. Exh. 2.) Kushnir replied by letterdated March 6 noting therein, inter alia that Cronin hadpreviously informed the Union "that there would be nonegotiations" and expressing pleasure that Respondentwas now willing to meet and bargain with the Union'sofficials.5(Resp. Exh. 3.)Newell and Bouchard were the spokesmen for theirrespective negotiating teams at the next bargaining ses-sion which was held on April 3. Bouchard, noting thatthere was no formal agenda for the meeting, offered thatthe purpose of getting together was to review Dr.Foley's organizational plan and announcement of De-cember 2, 1977.6 Bouchard cautioned that, while hewould try to be responsive to Newell's questions, therewasa degree of uncertainty with regard to some items.Thus, when asked by Newell for the total number of em-ployees that would be asked to go to East Hartford,Bouchard replied, "As we said, the crystal is not all thatclear right now, but our best guess would put the order4 Counsel for Respondent in his brief noted that Newell questionedCronin concerning the Company's negotiating posture, when Jack Wil-liams, Respondent's director of industrial relations, was assertedly desig-nated "as the proper contact" for such purposes. Williams, however, tes-tified that the Union was told that both "(hel and/or Cronin would beavailable to meet" for further negotiations.* Bouchard's letter of February 28 is silent with regard to Respond-ent's position concerning bargaining vis-a-vis the "Company's decision"and "recognition." Kushnir's letter of March 6, in response thereto, doesnot allude to these omissions. Rather, Kushnir in his letter simply listedthese items as well as "the impact" as matters to be discussed "with theintent to reach an agreement." Thus it does not appear that the exchangeof letters reflect a meeting of the minds with regard to the agenda at thenext bargaining session.6 See Respondent's minutes (GC. Exh. 3A).of magnitude to be forty or fifty." (G.C. Exh. 3A, pp. 1,6.) He asserted that most of these employees will be en-gineers from the product improvement department. Withregard to technicians and draftsmen, Bouchard indicatedthat there was little chance that anyone in these catego-ries would be asked to transfer but added that "it is tooearly to tell."Among the principal items discussed at the session wasthe rationale behind Respondent's decision to relocate.Bouchard maintained that Respondent expected to real-ize a substantial product cost reduction "by moving thetechnological center of gravity to the East Hartfordarea." Bouchard also asserted that Otis would derive a"technological boost" as a concomitant benefit simply byvirtue of its new proximity to United's substantial re-sources in Connecticut. Newell pressed for the data insupport of Bouchard's conclusions including a Booz-Allen study which Bouchard acknowledged was reliedon, inter alia, by Respondent in deciding to relocate andrestructure Otis' engineering departments. Bouchardpromised qualifiedly to produce some of this material.Thus he stated, "We plan to supply you with the back-ground information that was used to reach our decision.Booz-Allen material will probably be a part of it."During the course of the April 3 session Newell ob-jected to Respondent's method in unilaterally selectingthe first wave of engineers to offer transfer opportunitiesand not permitting a union representative to be presentduring the interviews. According to Bouchard the proce-dure objected to by the Union was consistent with Re-spondent's practice in Mahwah vis-a-vis employees trans-ferring to assertedly nonbargaining unit positions. On theother hand Bouchard averred that "[i]f someone askedfor bargaining unit representation they would have re-ceived it." Bouchard refused to withdraw the offersmade to the first group of engineers although he agreedto review the selection criteria.Near the end of the session, Newell again questionedBouchard as to Respondent's willingness to bargain overthe decision, its impact on Mahwah employees, and thetransfer process to East Hartford. With regard to the de-cision, Bouchard expressed the view that bargaining hadalready begun at that session. Further, he agreed to bar-gain with regard to the effects of the move on theMahwah employees. With regard to bargaining over thetransfer process, Bouchard asserted that, insofar as it in-volves the selection of individuals and compensation,these matters are "[Respondent's] decisions to make."(G.C. Exh. 3A, p. 14.)The parties convened again on April 27. Jack Wil-liams, Respondent's director of industrial relations,opened the meeting by apologizing for Bouchard's ab-sence and explained that there were circumstances thatrequired his presence at United's headquarters in Far-mington, Connecticut. (G.C. Exh. 3B.) Williams then ex-pressed a willingness to pass on to the Union some of the"background information" (Booz-Allen study and Presi-dent Cole's report to the board of directors) relative toits "decision" as well as other data which the Union hadpreviously requested. While Williams conceded that hewas unprepared to discuss the basis for Respondent's de-OTIS ELEVATOR COMPANY 243 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDcision to relocate, he represented that Dr. Foley wouldbe available to answer the Union's questions in about 4to 5 weeks. Williams refused to provide the Union acopy of the Booz-Allen report stating that the report is"an internal Company official document." (Id. at 3.)However he read to the Union certain sections from the"document" but again noted that it would be more ap-propriate for the Union to question Dr. Foley at the nextmeeting on matters pertaining to "the decision."Williams supplied the Union for the first time at thisApril 27 meeting, inter alia, a list of employees whowere invited to transfer to East Hartford the previousJanuary and the parties engaged in some discussionthereon including the selection criteria. With regard totheir job assignments and job descriptions in East Hart-ford, Williams again deferred to Dr. Foley. He also leftfor Dr. Foley to respond to the Union's questions re-garding the status of lab mechanics and technicians al-though he asserted that no layoff was planned.Dr. Foley appeard at the next meeting which was heldon May 24. He advised the Union, inter alia, that thechemistry laboratory would close by June 15 and thatfour employees (two technicians, one chemist, and onemachine operator) would be laid off. Further, he an-nounced for the first time that an additional group of ap-proximately 15 engineers would be asked in the next 2days to transfer to Connecticut. In this connection, Dr.Foley provided the Union with a list of names of the se-lected engineers, the salaries that would be offered, andthe names of the supervisors they would be reporting toin Connecticut. At the next session which was held thefollowing day, Respondent reiterated its position that itwould not permit union representatives to attend the in-terviews unless the individuals invited to transfer ex-pressly requested union representation. The parties thenexpressed disagreement as to whether the Union wasdenied any real input regarding the changes and whetherRespondent was negotiating in good faith.The parties again disagreed at the next session held onJune 297 as to whether the Union was afforded appropri-ate and necessary data regarding the relocation and otherchanges. Thus the Union again requested and was deniedaccess to the Booz-Allen study and President Cole'sreport. Further, the parties continued to disagree as towhether the Union was entitled to participate in theI The underlying unfair labor practice charges were filed on June 7.31The parties conducted approximately another seven negotiating ses-sions, the last two of which were held on January 30 and 31, 1979, with-out any substantial change from their respective positions in the key areasof dispute set forth previously. At a meeting held on August 8, Croninadvised the Union that in a few days William Attridge, a technician,would be offered a transfer opportunity in Otis' research center in Con-necticut. He provided the Union with the job description, grade, salaryrange, and increase that Attridge would be offered (G.C. Exh. 3G).Cronin reiterated Respondent's position that it would not permit a unionrepresentative at the interview stating that Attridge had already declinedthe Company's offer to permit union representation. The Union assertedthat it was misled because, inter alia, the Company had previously repre-sented that no technicians would transfer. Further the Union complainedthat such changes made it difficult to structure its demands. The Unionthen asked about draftsmen and designers to which Cronin responded, "Idon't know." However Cronin asserted that the Company was not con-templating at that time asking other technicians to transfer and he couldnot therefore understand why the change involving Attridge would causethe Union to delay submitting its demands.screening process and interviews of employees invited totransfer to Connecticut. It appears however that theCompany began to ask employees whether they wantedunion representation at the interviews and the employeesdeclined this offer. This was not done with the firstwave of engineers who were invited to transfer to Con-necticut. There was also some discussion regarding athird wave of engineers transferring to Connecticut butin this regard the Company stated that its plans were un-certain and under review and it had nothing further toreport on it. (G.C. Exh. 3E, pp. 8-12.) The Companyalso reported that no technicians would be asked totransfer. (Id. at p. 15.)The Union submitted its list of demands (G.C. Exh. 8)at a meeting held on September 15. Newell testified thatRespondent asked the Union to further clarify certain ofthe Union's demands but did not offer any counterpro-posals at that time. According to Newell, the Company'scounterproposals which it submitted at subsequent meet-ings related only to items 13-A and B and 24 of theUnion's list of 26 items (demands).8With regard to theother items, many of them were modified or eliminatedby the Union but all of them were discussed. While Re-spondent discussed the aforenoted items which all relatedto "effects" or "impact" there was no bargaining overthe decision itself, which the Union continued to press.Further, Respondent continued to resist the Union's ef-forts for copies of the Booz-Allen study and PresidentCole's report.As noted previously the last two sessions were held onJanuary 30 and 31, 1979, approximately I week beforethe instant hearing. The Union was informed that Re-spondent intended to layoff another four technicians(unit employees) by September 1, 1979. Further, Re-spondent advised that within the next 2 days a thirdwave of engineers would be contacted, about 20 in allfor about 16 jobs in Connecticut, but, if all 20 accepted,they would all be permitted to transfer. Respondent cau-tioned that if it were unable to attract a sufficientnumber of engineers to transfer it might have to layoff16 of them. Respondent supplied the Union, inter alia, alist of the employees it selected to be contacted, andtheir grade, salary, department, and supervisor in Con-necticut. (G.C. Exh. 10.) The Union requested that Re-spondent rescind their names and bargain over the em-ployees to be selected and their salaries. This Respondentrefused to do stating that it would go ahead with itsplans.B. Discussion and Conclusionsi. The decisionRespondent concedes that it did not bargain collective-ly with the Union concerning its decision to temporarilyrelocate certain engineering operations (unit work) first8 Respondent's counterproposal dealing with item 13 was to pay a $60monthly allowance for I year for those employees who had to drive -I/2 hours to work at the new location. With regard to item 24 involvingvoluntary layoffs, Respondent agreed in principle but included certainlanguage dealing with notice to the Company which was unacceptable tothe Union. OTIS ELEVATOR COMPANY245from Mahwah, New Jersey, to East Hartford, Connecti-cut, and then later for eventual housing at a new facilityin nearby Farmington, Connecticut. However it contendsthat the aforenoted decision was "essentially managerialin nature, far removed from being a 'term or condition ofemployment,' and thus outside the scope of the bargain-ing obligation."9The General Counsel on the other handciting American Needle and Novelty Company'°contendsthat ever since the Supreme Court's landmark decision inFibreboard "A basic tenet of Board law [is] that an em-ployer has an obligation to bargain with the collectivebargaining representative of its employees concerningany decision it makes to remove work from the bargain-ing unit and relocate it elsewhere." He contends furtherciting Stone & Thomas'2that this is true even if the em-ployer's unilateral transfer of unit work was motivatedsolely by business considerations.The question posed by Fibreboard was whether theemployer's unilateral decision to subcontract (for legiti-mate business reasons) plant maintenance work (unitwork)-work which the unit employees were capable ofcontinuing to perform-involved a mandatory subject ofbargaining within the meaning of Section 8(d) therebyviolating Section 8(a)(5) of the Act. The Court conclud-ed, inter alia, that the subject matter was "well withinthe literal meaning of the phrase 'terms and conditions ofemployment"' within the meaning of Section 8(d).'3Itwas also noted that the decision to subcontract did notalter the company's basic operation. The work still hadto be performed in the plant, and the company merelyreplaced existing employees with those of an independ-ent contractor under similar conditions of employment.Further, it was noted that no capital investment was con-templated. In these circumstances Chief Justice Warrenwho delivered the opinion wrote "[T]o require the em-ployer to bargain about the matter would not significant-ly abridge his freedom to manage the business."14Inorder to reduce its high maintenance costs, the companywas persuaded by independent contractors that certaineconomies could be realized in a subcontracting arrange-ment by reducing the work force, decreasing fringebenefits, and eliminating overtime benefits. To this, theChief Justice wrote, "These have long been regarded asmatters peculiarly suitable for resolution within the col-lective bargaining framework, and industrial experiencedemonstrates that collective negotiation has been highlysuccessful in achieving peaceful accommodation of theconflicting interests."' 5While counsel for Respondent in his brief acknowl-edges that an analysis of Fibreboard is in order, he main-tains for reasons stated below that the instant case is9 In pertinent part, collective bargaining under Sec. 8(d) of the Act isdefined as "the mutual obligation of the employer and [the Union tomeet at reasonable times and confer in good faith with respect to wages,hours, and other terms and conditions of employment ....0o Bruce E. Kronenberger and Herbert Schoenbrod d/b/a AmericanNeedle d Novelty Company. Kentucky Manufacturing Company and Harris-burg, Manufacturing Company, 206 NLRB 534 (1973).I Fibreboard Paper Products Corp. v. N.LR.B., 379 U.S. 203 (1964).12 221 NLRB 573, 576 (1975).'3 Fibreboard Paper Products Corp. v. N.LR.B., supra at 210.4 Id. at 213-214.' Id."clearly distinguishable from and outside the scope ofthe holding in Fibreboard." Thus he asserted that the de-cision to transfer unit work and further consolidate Otis'engineering operations altered the basic direction of theenterprise. Otis was to enjoy inter alia increased cost sav-ings and a technological boost by virtue of its proximityto facilities of the parent company (United), already con-centrated in Connecticut. Respondent further contendsthat the instant case is distinguishable from Fibreboard inthat the company in Fibreboard contemplated no capitalinvestment. Conversely Respondent argues that the deci-sion in the case at bar involves the construction of a newresearch center building in Connecticut which was ex-pected to have been operational by September 1979 witha capital investment of some $2.5 million. Further a newtest tower in conjunction with the research center wasplanned at the additional cost of $1.5 million. Finally,Respondent points out that (unlike the situation in Fibre-board) no employees at Mahwah are being replaced.They are being transferred with their work to a new op-eration assertedly as part of a major corporate reorgani-zation.In sum, Respondent relying largely on GeneralMotors1' and other post-Fibreboard decisions'7contendsthat "[its] decision to transfer some unit work fromMahwah to East Hartford went to the core of entrepre-neurial control" for the reasons set forth previously andwas therefore not a mandatory subject of bargainingunder Section 8(a)(5).While Respondent's presentation at a glance has someappeal, on the basis of a careful examination of the entirerecord I find that its contentions are largely conclusion-ary and not supported by probative evidence. For exam-ple, Respondent asserts that standing alone, the anticipat-ed captial investment of some $4 million in constructionis sufficient to place the instant case clearly outside thescope of Fibreboard.First, I am not persuaded that the captial investmentrelied on by Respondent to construct the new researchfacility is attributable to its decision to transfer employ-ees and unit work from Mahwah to the Hartford area. Inthis regard the record discloses, that in the summer of1977, Respondent moved Otis' Parsippany research anddevelopment operation with a staff of approximately 50employees to United's extensive research facilities inConnecticut where it employed approximately 1,000 em-ployees. While the former Parsippany employees werephysically situated at a United location, organizationallyOtis continued to maintain its separate identity. Theseemployees are expected to move to the new research anddevelopment building when it is completed.It is noted that the decision to concentrate Otis' Par-sippany operations was made and implemented before16 General Motors Corporation, GMC Truck & Coach Division, 191NLRB 951 (1971), affd. sub nom. International Union. United Automobile.Aerospace and Agricultural Implement Workers of America. UA W. and itsLocal 864, UA W v. N.L R.B., 470 F.2d 422 (D.C. Cir. 1972) (sale of deal-ership).1" N.LR.B. v. Adams Dairy. Inc., 350 F.2d 108 (8th Cir. 1965), cert.denied 382 U.S. 1011 (1966) (termination of milk delivery operation);N.LR.B. v. Royal Plating and Polishing Co., Inc.. 350 F.2d 191 (3d Cir.1965) (plant closed down).OTIS ELEVATOR COMPANY 245 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDDr. Foley joined Otis and before he made his decision tofurther consolidate and transfer unit work from Mahwahto the Connecticut area. In these circumstances it ap-pears that the commitment of capital costs for construc-tion may have related largely to the Parsippany oper-ation. In any event Respondent has not demonstrated bycredible evidence that the capital investment was predi-cated principally on the changes involving the Mahwahengineering operations. 8Another factor tending to militate against the signifi-cance of the capital investment herein is the involvementby United, the parent corporation. The construction isbeing undertaken by United, a huge enterprise withannual sales of over $2 billion, which overall ranks "sixthin its spending of [c]orporate monies for research and de-velopment within the United States (G.C. Exh. 2, p. 5).Many of these expenditures are for United's other majordivisions in the Hartford, Connecticut, area such as Pratt& Whitney, Sikorsky, Hamilton Standard, and Norden.These companies not only draw on each other's researchand development resources, but also would be expectedto have access to the new research and developmentbuilding which will also house Otis' employees.Though the size of the capital investment ($4 million)is not inconsequential, there is some question as to its ac-curacy. The amount is based on Dr. Foley's testimony,unsupported by documentary or other evidence. Dr.Foley first testified that the capital cost of the buildingand laboratory facilities would exceed $2 million. Amoment later he testified, "I don't remember the exactnumber, its probably close to two and a halfmillion."Additionally, it is noted that $1-1/2 million ofthe $4 million assertedly committed was for a new testtower, the final architectural designs for which had notyet been approved at the time of the hearing. For all ofthe foregoing reasons, I reject Respondent's contentionthat the capital investment is significant in the circum-stances of this case.I find that Respondent's further contention that the in-stant case is distinguishable from Fibreboard, based onDr. Foley's decision to transfer and consolidate Otis' re-search functions altering the basic direction of the Com-pany, is also without merit. The record discloses that Re-spondent employed approximately 75 engineers in De-cember 1977 and most of these employees were still per-forming substantially the same work at the time of thehearing. The Mahwah facility continues to be referred toas the "Engineering Center." Significantly the decisionwas not made to relocate and consolidate the entireMahwah engineering division but, principally, only asegment thereof, to wit, "The Product ImprovementGroup."s Dr. Foley testified that he tried to get the board of directors to ap-prove the building of the new research and development center on thebasis of a large study (presumably Booz-Allen) of Otis' engineering facili.ties including the Mahwah location. However, in the absence of "thestudy" or any other documents or corroborative evidence, I find that thisby itself is insufficient to establish that the capital investment was relatedprincipally to transferring unit work from Mahwah rather than Respond-ent's finding of an adequate facility to house the former Parsippany em-ployees and other engineers to be recruited from the Connecticut area.See G.C. Exh. 3E, p. I I.The record discloses that of the approximately 47 non-supervisory unit employees employed in both the "Prod-uct Improvement" and "Product Development" depart-ments in December 1977 only some 11 of them hadtransferred to Connecticut by the time of the hearing,some 14 months later. (G.C. Exhs. 12 and 16.) The deci-sion in December 1977, inter alia, resulted in the immedi-ate transfer of the product improvement group to Con-necticut "organizationally" (on paper). The actual physi-cal changes, including the transfer of employees, wereexpected to be "prolonged." (G.C. Exh. 2, p. 5.) Withregard to that portion of the product improvement groupwhich remained in Mahwah, it was renamed the "Prod-uct Support Group." In these circumstances the changesappear more cosmetic or organizational than significantin terms of impact on the basic scope of the enterprise.Respondent, with record support, also points out thatthe instant case does not involve "a mere replacement ofone type of worker (a represented employee) with an-other (a nonrepresented contractor) as was the case inFibreboard." However, contrary to Respondent, I find onthe basis of the overall record, noting particularly thatno significant capital investment or basic change in thescope of the enterprise is involved (for reasons set forthpreviously), that there are also critical similarities. Thetransferred employees perform essentially the same orsimilar work (G.C. Exh. 3B, p. 10) under some of thesame supervisors with much of the same equipment. Fur-ther, the record discloses that as much of the related orsupport work will continue to be performed at Mahwahand that close and frequent contacts are planned in con-juction with the operations of the new facility includingthe possibility of a video linkup. (Id. at C, pp. 5-6, andM, p. 1.) Therefore, I am not persuaded that, becausesome of Respondent's employees are doing the same orsimilar work elsewhere in a separate organizationalgrouping, these reasons serve as a basis for setting apartthe instant case from the scope of Fibreboard consider-ations. There is no evidence tending to show that secre-cy or some other competitive consideration was requiredfor Respondent to act quickly and decisively. On thecontrary, Dr. Foley advised the Union in December1977 that the physical changes resulting from the deci-sion would be "prolonged." In these circumstances it ap-pears that "to require the employer to bargain about thematter would not significantly abridge his freedom tomanage the business."'9 To require the Employer to sobargain does not include compelling him to agree butonly to engage in full and frank discussions with theUnion in bona fide efforts to achieve an accommodationsatisfactory to both parties. If such bona fide efforts fail,the employer is free to make and effectuate his deci-sion.20The post-Fibreboard decisions relied on by Respondentare also misplaced as they involve "more elemental man-agement decisions, such as plant closing and plant re-movals."21I find that the Board's more recent determi-19 Fibreboard Paper Products Corp. v. N.LR.B., supra at 210.20 Stone & Thomas. supra at 576.21 General Motors Corporation. GMC Truck d Coach Division. supra,and cases cited at fn. 7; cf. Royal Typerwriter Company, A Division ofContinued OTIS ELEVATOR COMPANY247nations, holding that the decision to transfer unit work isa mandatory subject of bargaining within the scope ofFibreboard, are controlling in this matter.22Accordingly,I find that Respondent's failure to bargain with theUnion concerning its decision to transfer unit work vio-lated Section 8(a)(5) and (1) of the Act.2. Requested informationRespondent's decision to consolidate part of theMahwah operation into a new research center in theHartford area was predicated largely on (I) a report bythe consultant firm of Booz-Allen & Hamilton (hereincalled the Booz-Allen report), and (2) a report by Presi-dent Cole to the board of directors (herein called theCole report). The Respondent conceded that these tworeports were relevant to its decision. However, as Re-spondent contends that the decision does not relate to aterm or condition of employment, it argues that thesetwo reports were not relevant to the Union's proper ex-ercise of its bargaining functions. Respondent, therefore,refused to make these reports available to the Union.Having previously rejected Respondent's contention thatthe decision did not involve a mandatory subject of bar-gaining, I find that the Union is entitled to access to thereports in the legitimate exercise of its responsibilities asthe exclusive collective-bargaining representative for theunit employees.23Accordingly, I find Respondent's fail-ure to make these reports available to the Union furtherviolated Section 8(a)(5) and (1) of the Act.3. EffectsThe Board, the courts, and the parties agree that anemployer has an obligation under the Act to bargainover the "effects" resulting from a decision which im-pacts significantly on unit work. Respondent admits thatthe case at bar is such a situation but it denies the allega-tion that it refused to bargain in good faith over thisissue. The dispute however is not merely factual.It is undisputed that Respondent unilaterally deter-mined both the criteria for selecting employees for trans-fer to Connecticut and the employees who were offeredsuch job opportunities. The Union by letter dated Janu-ary 17, 1978 (G.C. Exh. 5), threatened Respondent withfiling unfair labor practice charges if the Company pro-ceeded with its plans to bypass the Union and deal di-rectly with the unit employees regarding the transfer op-portunities. Notwithstanding the Union's warning, Re-spondent conducted its first series of interviews approxi-mately I week later without revealing the names of theemployees and without giving the Union the opportunityto attend those interviews. It was not until a bargainingsession held on April 27 that Respondent officially sup-plied the Union with a list of names of the employeeswho were interviewed the previous January.Litton Business Systems Inc. a Subsidiary of Litton Industries Inc., andLitton Industries Inc., 209 NLRB 1006, 1012 (1974).*a See, e.g., Stone d Thomas supra: American Needle d Novelty Compa-ny, supra.23 See, e.g., N.LR.B. v. Truit Mfg. Co., 351 U.S. 149 (1956); N.LR.B.v. Acme Industrial Ca, 385 U.S. 432 (1967); Teleprompter Corp.. et al. v.N.LR.B., 570 F.2d 4. 8 (Ist Cir. 1977); Royal Typewriter Co.. supra at1013.According to Respondent the Union was not permit-ted to attend the first series of interviews because noneof the employees expressly requested union representa-tion. Subsequently, it appears that the Company took theinitiative and began asking potential transferees whetherthey wanted union representation and all of them asser-tedly refused this invitation. Respondent defended its po-sition whereby it excluded the Union from the selectionprocess on the basis that the transfers related to employ-ment outside the unit.By denying the Union any input in the selection proc-ess the Union was foreclosed from effectively represent-ing unit employees as a whole.24Administrative LawJudge Nancy M. Sherman noted the broader unit consid-erations as follows:[T]he unit employees as a whole, speaking throughtheir exclusive statutory bargaining representative,might well have thought that different unit employ-ees should be given the first opportunity to move,on the basis of considerations thought to have beenignored or given improper weight by Respond-ent. .25Further, Respondent by perceiving the issue in theaforenoted limited manner ignores some significanttruths. The most fundamental of these is that unit jobswere lost as a result of the transfers.26Another, is thatunder Section 9(a) of the Act27the Union as the exclu-sive collective-bargaining representative for certain ofRespondent's employees employed at Mahwah includingengineers must be accorded the opportunity to be pres-ent at interviews which involve the loss of unit jobs.While the first proviso to Section 9(a) provides an optiongenerally for unit employees either individually or col-lectively to adjust grievances without the intervention ofthe Union, the second proviso protects the Union's ex-clusivity vis-a-vis unit work by expressly providing that itbe given "the opportunity to be present at suchadjustment[s]." The Board has interpreted grievances24 See Cooper Thermometer Company v. N.LR.B, 376 F.2d 684, 688(2d Cir. 1967).25 Westinghouse Electric Corporation, 206 NLRB 812, 822 (1973).26 As noted previously the lost jobs included the work performed bythe engineers in the product improvement group who transferred to Con-necticut. While the collective-bargaining agreement contains a relativelybroad management-rights clause which includes, inter alia, the right totransfer employees (Resp. Exh. 1, pp. 25-26), this by itself does not con-stitute a waiver by the Union of its right to bargain over unit work. Sucha waiver to be effective would have to be clear and unequivocal and therecord is devoid of evidence tending to show that this was done. SeeWeltronic Company, 173 NLRB 235, 237 (1968).27 Sec. 9(a) in its entirety reads as follows:Sec. 9. (a) Representatives designated or selected for the purposesof collective bargaining by the majority of the employees in a unitappropriate for such purposes, shall be the exclusive representativesof all the employees in such unit for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, orother conditions of employment: Provided, That any individual em-ployee or a group of employees shall have the right at any time topresent grievances to their employer and to have such grievances ad-justed, without the intervention of the bargaining representative, aslong as the adjustment is not inconsistent with the terms of a collec-tive-bargaining contract or agreement then in effect: Provided further,That the bargaining representative has been given opportunity to bepresent at such adjustment.OTIS ELEVATOR COMPANY 247 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDbroadly to include classic examples of mandatory sub-jects of bargaining.28Respondent's reliance on Section9(a) to exclude the Union from the interviews, if not re-quested by the employees, is misplaced, On the contrary,the Union's right to be present to protect the integrity ofthe unit as a whole is unqualified.29"[T]he whole pur-pose of the proviso is to bar 'under-the-table' deals be-tween management and individuals acting directly orthrough another union."30In these circumstances I find that Respondent unlaw-fully bypassed the Union in derogation of its exclusivebargaining status by unilaterally determining the selec-tion criteria and identity of the transferees and then deal-ing directly with the employees thereby violating Sec-tion 8(a)(5) and (1) of the Act.3'As for the actual bargaining over the "effects" therecord discloses that the parties met on approximately 15occasions over a period commencing on December 2,1977, at which time the "decision" was announced toJanuary 31, 1979, 1 week before the instant hearing.Union Vice President Newell testified credibly withoutcontradiction that Respondent's manager of industrial re-lations, J. J. Cronin, refused to bargain over the "effects"during the months of January and February 1978. An ex-change of letters between Newell and Respondent's vicepresident, Bouchard, culminated in a meeting on April 13whereby Respondent at least expressed a willingness tobargain over the "effects." From April 3 to December I,the parties conducted 11 bargaining sessions with littlemovement on any of the major issues. This was due prin-cipally to the parties' disagreement as to whether the"decision" and the "selection program" were bargainableissues. Moreover the record discloses (as reflected by thebargaining minutes) that the company officials conveyeda good deal of uncertainty in terms of numbers and cate-gories of employees who were expected to transfer and/or be laid off. There was also considerable confusion asto the time frame for the changes resulting from the de-cision to be implemented. With this backdrop, the Unionfinally submitted its own list of demands (26 items) onSeptember 15. Respondent discussed all these items withthe Union although only marginal agreement wasachieved. Respondent continued to resist the Union's ef-forts to discuss the "decision" or provide the Union withthe Booz-Allen and Cole reports which were admittedlyrelevant to its decision.The critical question posed relative to "effects" iswhether any meaningful negotiations could be achievedgiven Respondent's failure to bargain over the decisionand provide documents admittedly relevant thereto. Inresolving this question I find that the Board's remarks inOzark Trailers32are particularly fitting to the case at bar.There the Board stated as follows:3328 See The Dow Chemical Company, 227 NLRB 1005 (1977).29 See Valencia Baxt Express. Inc., 143 NLRB 211, 218 (1963).30 Id.31 See Royal Typewriter Company, supra at 1014. See also Coated Prod-ucts Inc.. 237 NLRB 159 (1978).32 Ozark Trailers. Incorporated and/or Hutco Equipment Company and/or Mobilefreeze Company. Inc., 161 NLRB 561 (1966).33 Id. at 570.Finally, while meaningful bargaining over the ef-fects of a decision to close one plant may in the cir-cumstances of a particular case be all that the em-ployees' representative can actually achieve, espe-cially where the economic factor guiding the man-agement decision to close or to move or to subcon-tract are so compelling that employee concessionscannot possibly alter the cost situation, neverthelessin other cases the effects are so inextricably interwovenwith the decision itself that bargaining limited to ef-fects will not be meaningful if it must be carried onwithin a framework of a decision which cannot be re-vised. An interpretation of the law which carries theobligation to "effects," therefore, cannot well stopshort of the decision itself which directly affects"terms and conditions of employment." [Emphasissup plied.]In Stone & Thomas, supra at 576, the Board cited theabove-noted remarks in Ozark and concluded "it is ouropinion that meaningful bargaining over effects can onlyoccur prior to the employer's making and acting upon itsdecision." (Emphasis supplied.)Having previously determined that Respondent unlaw-fully refused to bargain over the decision and consistentwith the Board's opinion in Stone & Thomas, I furtherfind that Respondent failed to bargain in any meaningfulfashion concerning the "effects" and thereby additionallyviolated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. Respondent, Otis Elevator Company, a whollyowned subsidiary of United Technologies Corporation, isan employer within the meaning of Section 2(6) and (7)of the Act.2. Local 989, United Automobile, Aerospace and Agri-cultural Implement Workers of America, is a labor orga-nization within the meaning of Section 2(5) of the Act.3. All classifications of employees employed in Re-spondent's Engineering Division located in Mahwah andHarrison, New Jersey, and Yonkers, New York, in theclassifications described in Appendix A of the collective-bargaining agreement effective April 1, 1977, to March31, 1980, but excluding nontechnical, secretarial, clericalemployees not described in Appendix A, maintenanceemployees, guards and all supervisors as defined in theAct, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(a) ofthe Act.4. Since some time prior to June 1, 1950, the above-named labor organization (herein also called the Union)has been and is now the exclusive representative of allthe employees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.5. Respondent has engaged in unfair labor practices af-fecting commerce within the meaning of Sections 8(a)(5)and (I) and 2(6) and (7) of the Act by:(a) Failing or refusing to bargain with the Union as thestatutory bargaining representative of the employees de-scribed above in paragraph 3 over its decision to transfer------ OTIS ELEVATOR COMPANY249and consolidate certain unit work from its Mahwah,New Jersey, facility to other facilities in Connecticut.(b) Failing and refusing, upon request, to provide theUnion with relevant information such as the Booz-Allenand Cole reports to enable the Union to bargain.(c) Failing and refusing, upon request, to engage inany meaningful good-faith negotiations with the Unionconcerning the effects of its decision on the employees inthe Union described above in paragraph 3.(d) Failing and refusing, upon request, to permit theUnion an opportunity to bargain about the basis onwhich employees were to be given the opportunity totransfer from its Mahwah, New Jersey, facility to otherof its facilities in Connecticut and on the identity of theemployees selected for transfer interviews.(e) Dealing directly with employees and failing and re-fusing to permit the Union the opportunity to be presentat employee interviews which involve the loss of unitwork and the transfer of employees from Respondent'sMahwah, New Jersey, facility to Respondent's unrepre-sented facilities in Connecticut unless requested by theemployees interviewed.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Having found that Respondent refused to bargain ingood faith concerning its decision to transfer and con-solidate certain unit work from its Mahwah, New Jersey,facility to its facilities in Connecticut and the effects ofsuch decision and further refused to furnish the Unionrelevant data such as the Booz-Allen and Cole reportsneeded to bargain intelligently about such decisions, Ishall recommend that Respondent forthwith furnish suchinformation to the Union and forthwith offer to bargainin good faith with the Union on both the decision totransfer and consolidate and about the effects of such de-cision on unit employees. I shall also recommend thatRespondent cease and desist from bypassing the Union inderogation of its exclusive bargaining status by dealingdirectly with employees concerning the transfer of unitjobs.The General Counsel has requested that Respondentbe required "to return the transferred work to theMahwah facility. ..and to halt any further implementa-tion of its relocation decision." In addition he requestedthat those employees laid off or transferred out of theunit be made whole by reinstating them to their formerpositions with backpay. In short, the General Counsel isrequesting a remedy restoring the status quo ante.While I agree with the General Counsel that a simplebargaining order will not provide an adequate remedy inthe circumstances of this case, it is also noted that therecord is devoid of any evidence tending to show unionanimus or that the changes made by Respondent werenot economically motivated.34In these circumstances I34 See, e.g., Production Molded Plastics. Inc. and Detroit Plastic MoldingCo., 227 NLRB 776, 778 (1977), enfd. 604 F. 2d 451 (6th Cir. 1979).shall recommend that Respondent cease and desist fromfurther transferring any employees without first bargain-ing in good faith over the decision and effects resultingtherefrom on unit employees as set forth in this section.As for the employees who have already transferred toConnecticut, I shall recommend that they not be com-pelled to return to Mahwah so long as Respondent com-plies with all other aspects of this remedial order.The record discloses that approximately 12 unit engi-neers have already been transferred as a result of thechanges but none have been laid off. As the Mahwahand Connecticut facilities are approximately 100 milesapart, it is not unreasonable to presume that some if notmost of these individuals have acquired new residences.Given the backdrop that this case is free from antiunionor discriminatory considerations, and that no engineershave been laid off, I do not deem it essential that Re-spondent be compelled to return these employees to theMahwah facility in advance of bargaining.35The record also discloses that a chemist and approxi-mately four other nonengineer unit employees were laidoff as a result of Respondent's "decision." Further, Re-spondent announced on or about January 30, 1979, ap-proximately I week before the instant hearing opened,that another four technicians faced layoffs. It appearsthat the chemistry laboratory and machine shop wherethese employees were employed has shut down. Notingthe Board's reluctance to order the resumption of oper-ations where the closing is for nondiscriminatory reasons,I shall not recommend that these operations be resumedin advance of bargaining." On the other hand I shallrecommend backpay with interest for the aforenoted em-ployees who were laid off and any other employees whowere laid off as a result of Respondent's "decision." Re-spondent shall pay the employees backpay, at the rate oftheir normal wages when last in Respondent's employ,until the occurence of the earliest of the following condi-tions: (1) the date Respondent bargains to agreementwith the Union on those subjects pertaining to the deci-sion to transfer and consolidate unit work and the effectsof that decision on unit employees; (2) a bona fide im-passe in bargaining; (3) the failure of the Union to re-quest bargaining within 5 days of this Decision, or tocommence negotiations within 5 days of Respondent'snotice of their desire to bargain with the Union; or (4)the subsequent failure of the Union to bargain in goodfaith.37I shall also recommend that Respondent be re-quired to establish a preferential hiring list for laidoff em-ployees and, if these operations are resumed at Mahwahor anywhere in the Mahwah area, at that time offer rein-statement to those employees and bargain with the Unionon request.38Where backpay is required, it will be paidwith interest on the amounts owing and computed in themanner prescribed in F. W Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 2313" See, e.g.. Weltronic Company. supra at fn. 1.36 See Thompson Transport Company. Inc., 165 NLRB 746. 747 (1967);Production Molded Plastics. supra at 778.'? Production Molded Plastics. supra at 778.a" Thompson Transport Co.. supra.OTIS ELEVATOR COMPANY 249 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 651 (1977). See, generally, Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).On the basis of the above findings of fact, conclusionsof law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER39The Respondent, Otis Elevator Company, a whollyowned subsidiary of United Technologies, Mahwah,New Jersey, and East Hartford, Connecticut, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing or refusing to bargain with Local 989,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, herein called the Union, asthe exclusive bargaining representative of the employeesin the unit found appropriate herein over its decision totransfer and consolidate certain unit work from itsMahwah, New Jersey, facility to other of its facilities inConnecticut and the effects on unit employees as a resultof said Decision.(b) Further transferring and consolidating unit jobsand transferring unit employees in conjunction therewithwithout first bargaining with the Union in the manner setforth in the section above entitled "The Remedy."(c) Failing and refusing, upon request, to provide theUnion with relevant information such as the Booz-Allenand Cole reports to enable the Union to bargain.(d) Failing and refusing, upon request, to permit theUnion an opportunity to bargain about the basis onwhich employees are to be given the opportunity totransfer from its Mahwah, New Jersey, facility to otherof its facilities in Connecticut and on the identity of theemployees selected for transfer interviews.(e) Dealing directly with employees and failing and re-fusing to permit the Union a full opportunity to be pres-ent at employee interviews which involve loss of unitwork and the transfer of said employees from Respond-ent's Mahwah, New Jersey, facility to its unrepresentedfacilities in Connecticut.(f) In any like or related manner interfering with theUnion's exercise of its rights to bargain collectively, orinterfering with, restraining, or coercing employees inthe exercise of their statutory rights.2. Take the following affirmative action, which is nec-essary to effectuate the policies of the Act:(a) Upon the Union's request bargain collectively withthe Union as the exclusive bargaining representative of39 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Respondent's employees in the appropriate unit with re-spect to wages, hours, and other terms and conditions ofemployment.(b) Upon the Union's request, bargain with the Unionconcerning its decision to transfer and consolidate unitwork from Mahwah, New Jersey, to other of its facilitiesin Connecticut and the effects on unit employees result-ing therefrom.(c) Upon the Union's request, furnish it relevant infor-mation such as the Booz-Allen and Cole reports neededto enable the Union to bargain.(d) Upon the Union's request, bargain with the Unionabout the basis on which employees in the appropriateunit are to be given the opportunity or required to trans-fer to its facilities in Connecticut and on the identity ofthese employees.(e) Give the transferred employees an opportunity tocontinue to perform their unit work in Connecticutpending bargaining, but all other unit work is to be re-turned to the Mahwah facility.(f) Establish a preferential hiring list for laid-off em-ployees and if operations are resumed at Mahwah oranywhere in the Mahwah area at that time offer rein-statement to those employees and bargain with the Unionupon request.(g) Pay the laid-off employees their normal wages inthe manner set forth in the section above entitled "TheRemedy."(h) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary or useful to an analysis of the amount ofbackpay due under the terms of this Order.(i) Post at its Mahwah, New Jersey, facility and thosefacilities in Connecticut wherein unit work fromMahwah has been transferred the attached notice marked"Appendix."40Copies of said notice, on forms to be pro-vided by the Regional Director for Region 22, shall beposted by Respondent, after being duly signed by its rep-resentative, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(j) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.40 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."